Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10549317. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:


16/078,838 (present application)			USP 10,549317 B2 (claims 1 and 10)
An apparatus for treating horticultural products


in series at least one station for loading the horticultural products, at least one preliminary checking station, 

at least one alignment station for their subsequent advancement aligned on at least one row, 

at least one alignment station for their subsequent advancement aligned on at least one row, 

at least one viewing station for acquiring information related to at least one parameter of interest of each horticultural product, 

at least one viewing station for acquiring information related to at least one parameter of interest of each horticultural product, 

at least one distribution station for sorting the products into uniform subgroups, as a function of the information acquired by said viewing station, 

at least one distribution station for sorting the products into uniform subgroups, as a function of the information acquired by said viewing station, 

and at least one recirculation apparatus for returning, at least to said viewing station, any horticultural products that have not been sorted by said distribution station, 




further comprising at least one sensor for detecting any presence of horticultural products, which is arranged downstream of said at least one distribution station along a transit line of said products, which leads to said at least one recirculation apparatus, said at least one detection sensor being associated with at least one electronic control and management unit provided with at least one module for counting the number of detected horticultural products



wherein said recirculation apparatus comprises at least one conveyor belt functionally arranged downstream of said distribution station and leads even indirectly to said viewing station, said apparatus comprising at least one sensor for detecting the transit of horticultural 




Both sets of claims disclose an apparatus for treating horticultural products including stations for loading, alignment, viewing, distribution, and at least one recirculation apparatus including at least one conveyor belt and at least one sensor.

Drawings
The drawings are objected to because the recirculation apparatus conveyor (7) is not shown as part of the overall device.  Drawings showing its overall position and how it returns items to the viewing section would provide more clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, line 10 “leads even indirectly” is indefinite.  It is unclear what this limitation means.  How does the recirculation apparatus indirectly lead to the viewing station?  In the interest of compact prosecution, the claim will be read as the at least one conveyor belt leads to said viewing station.

Allowable Subject Matter
Claims 11-20 are allowable in view of a Terminal Disclaimer.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses an apparatus for treating horticultural products.  The closest prior art does not disclose or make obvious the recirculation apparatus comprising a conveyor belt downstream of a distribution station and at least one sensor for detecting the transit of products at a predefined height chosen to correspond to a predetermined limit value of the products in conjunction with the other structures in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655